Citation Nr: 1754555	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination in June 2014.  The examiner opined that the Veteran's current hearing loss is likely due to occupational noise exposure after service; the change in the Veteran's hearing noted in the November 1971 separation examination is likely due to in-service noise exposure; and, the Veteran's hearing would not have continued to decrease after separation as a result of the in-service noise exposure.  The examiner further noted that annual hearing test results from the Veteran's former employer would be beneficial.  The June 2014 examiner did not address the Veteran's contentions that he wore hearing protection during his post-service career, as was required by his employer.  On remand, the AOJ should obtain an addendum opinion that considers the Veteran's reported history, and make appropriate efforts to obtain the Veteran's annual hearing test results from his former employer.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the appropriate information and authorization needed to obtain the annual hearing test records from his former employer.  If, after making reasonable efforts, the AOJ determines that these records are unavailable, it must notify the Veteran and his representative of the records that are unavailable and detail the efforts that have been made to obtain such evidence.  The Veteran and his representative must be given an opportunity to respond.

2. After all outstanding records have been associated with the claims file, return the claims file to the examiner who conducted the June 2014 VA examination to provide an addendum opinion on the Veteran's bilateral hearing disability.  If this examiner is no longer available, the entire claims file should be made available to an appropriate VA examiner and, if deemed necessary, a new examination should be scheduled.  

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to his active duty service.  In providing this opinion, the examiner should address the Veteran's contentions that he wore hearing protection, as was required by his employer, when he was exposed to loud noise in his previous work setting. 

A complete rationale must be provided for any opinion offered.
3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

